359 S.W.3d 582 (2012)
STATE of Missouri, Respondent,
v.
Alfredo MEZA, Appellant.
No. WD 72995.
Missouri Court of Appeals, Western District.
March 6, 2012.
Kathleen G. Henry, St. Louis, MO, for appellant.
Laura E. Elsbury, Jefferson City, MO, for respondent.
*583 Before Division Two: GARY D. WITT, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Alfredo Meza appeals his conviction by the Circuit Court of Jackson County of one count of driving while intoxicated, section 577.010, and one count of driving while revoked, section 302.321.
We affirm. Rule 30.25(b). A memorandum setting forth the reasons for this order has been provided to the parties.